Not for Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

             United States Court of Appeals
                           For the First Circuit

No. 05-2503

                        EMMANUEL CABALLER-CAMACHO,

                            Plaintiff, Appellant,

                                         v.

                         UNITED STATES OF AMERICA,

                            Defendant, Appellee.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF PUERTO RICO

               [Hon. José A. Fusté, U.S. District Judge]


                                      Before

                 Torruella and Lynch, Circuit Judges,

                        and Young, District Judge.*



     Dennis J. Cruz Pérez and Cruz, Rivera & Alvarez-Westwood on
brief for appellant.
     Miguel A. Fernández and Fidel A. Sevillano Del Río, Assistant
United States Attorneys, and H.S. García, United States Attorney,
on brief for appellee.


                                  May 18, 2006



     *
         Of the District of Massachusetts, sitting by designation.
          Per Curiam.   This appeal involves a claim brought under

the Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671 et seq.,

against a doctor at a Veterans Administration clinic.        After

careful review of the record, we discern no clear error in any of

the district court’s findings.   Primus v. United States, 389 F.3d

231, 237 (1st Cir. 2004).     Particularly, the district court’s

assessment of witness credibility was hardly clearly erroneous.

          Since the appellant did not include the district court’s

findings and rulings in his addendum and apparently deliberately

refrained from citing them, we award double costs to appellee.

Fed. R. App. P. 30(a)(1); 1st Cir. R. 28(a)(1), 38.

          Affirmed.   Double costs to appellee.